Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.


Response to Arguments
Applicant’s arguments, see REMARKS, filed July 26, 2021, with respect to claims 1-3, 6-11, 14-17, 21 and 22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 6-11, 14-17, 21 and 22 has been withdrawn. 


Allowable Subject Matter
Claims 1-3, 6-11, 14-17, 21 and 22
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 7, 15 and 22, the most relevant prior art of record, Uemura et al. (US 2016/0212645 A1) in view of Kwon et al. (US 2013/0064131 A1), and in further view of Son et al. (US 2016/0241322 A1), fails to specifically show, disclose, or suggest when channel characteristic values corresponding to measurement objects in a same group are the same, receiving, by the terminal, data from the base station by using a plurality of target measurement objects, wherein the plurality of target measurement objects are from different groups; and when channel characteristic values corresponding to all or some measurement objects in a same group are different, receiving, by the terminal, data from the base station by using the plurality of target measurement objects, wherein the plurality of target measurement objects are from one group.
Uemura et al. show and disclose a measurement and reporting method {An apparatus, comprising a receiver, a transmitter, and a processor; an apparatus, comprising a transmitter and a receiver; a system}, comprising: receiving, by a terminal, a measurement configuration from a base station, wherein the measurement 5configuration is used to indicate a plurality of measurement objects to be measured; obtaining, by the terminal, measurement results and channel characteristic values respectively corresponding to the plurality of measurement objects; and sending, the measurement results corresponding to some or all of the plurality of measurement objects to the base station (base station apparatus transmits measurement configuration by using a radio resource control connection reconfiguration (RRCConnectionReconfiguration) message to the terminal apparatus; measurement 
Kwon et al. show and disclose grouping, by the terminal, the plurality of measurement objects into a plurality of measurement groups based on different values of channel characteristics of a same type to develop group identification information identifying groups of measurement objects, wherein different measurement groups correspond to different channel characteristic values, and wherein the channel characteristic value is an absolute value or an interval; sending, by the terminal, the group identification information and the measurement results respectively (the mobile station or the base station compares the relative path loss gains with the given threshold to set CCs whose the relative path loss gains are equal to or higher than the threshold to be group A and CCs whose the relative path loss gains are lower than the threshold to be group B. That is, CCs having the relatively higher path loss gains belong to group A and CCs having the relatively lower path loss gains belong to group B. The 
Son et al. show and disclose channel characteristic values corresponding to measurement objects in a same group are the same, receiving, by the terminal, data from the base station by using target measurement objects, and channel characteristic values corresponding to all or some measurement objects in a same group are different, receiving, by the terminal, data from the base station by using target measurement objects (the receiving end measures a channel quality for each beam combination using reference signals for beam measurement which are received from the transmitting end; reference signals may be received through OFDM symbols; when the channel qualities of all of the beams are greater than or equal to the first threshold value, the receiving end proceeds to step 907 to calculate the similarity of the channel qualities of all of the beam combinations; when the similarity is evaluated based on a variance, a high variance indicates that the channel qualities are very spread out, a small variance indicates that the channel qualities are similar [paragraphs 64, 81-89, 94-97]).
Uemura et al. and Kwon et al., as modified by Son et al., however, lack the claimed features of when channel characteristic values corresponding to measurement objects in a same group are the same, receiving, by the terminal, data from the base station by using a plurality of target measurement objects, wherein the plurality of target measurement objects are from different groups; and when channel characteristic values corresponding to all or some measurement objects in a same group are different, receiving, by the terminal, data from the base station by using the plurality of target measurement objects, wherein the plurality of target measurement objects are from one group, therefore these limitations, in conjunction with the other limitations recited in claims 1, 7, 15 and 22, are novel and unobvious over the combination Uemura et al. and Kwon et al., as modified by Son et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641